Citation Nr: 1531789	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  11-01 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral knee disability, including as secondary to the service-connected hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to January 2001.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.    

The record before the Board consists of the Veteran's paper claims file, as well as electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) was raised by the Veteran in his January 2011 VA Form 9 (substantive appeal), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the TDIU claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

In his January 2011 substantive appeal, the Veteran requested a hearing before the Board via live videoconference (a videoconference hearing).  The Veteran filed a separate statement later in January 2011 again requesting a videoconference hearing.  In February 2011, the RO, rather than scheduling the hearing, certified the appeal to the Board.  The Veteran's representative has recently confirmed the Veteran's ongoing request for a hearing.  See July 2015 representative brief.  Since the Veteran has not withdrawn his request for a videoconference hearing and inasmuch as videoconference hearings are scheduled by the RO, this case must be remanded for that purpose.

Accordingly, the case is REMANDED to the RO for the following action:

The Veteran should be scheduled for a videoconference hearing in accordance with the docket number of his appeal.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






